

116 SCON 42 IS: Expressing the sense of Congress that August 30, 2020, be observed as the 130th anniversary of the 1890 Land-Grant Educational Institutions.
U.S. Senate
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. CON. RES. 42IN THE SENATE OF THE UNITED STATESJuly 30, 2020Mr. Boozman (for himself, Mr. Jones, Mr. Tillis, Mr. Manchin, Mr. Perdue, Mr. Warner, Mr. Kaine, Mr. Roberts, Mr. Blunt, Mr. Portman, Mr. Cardin, Mrs. Loeffler, Mr. Van Hollen, and Mr. Wicker) submitted the following concurrent resolution; which was referred to the Committee on Agriculture, Nutrition, and ForestryCONCURRENT RESOLUTIONExpressing the sense of Congress that August 30, 2020, be observed as the 130th anniversary of the 1890 Land-Grant Educational Institutions.Whereas the Act of August 30, 1890 (7 U.S.C. 321 et seq.), popularly known as the “Second Morrill Act”, led to the creation of 19 historically Black Federal land-grant educational institutions;Whereas the 19 historically Black 1890 land-grant educational institutions are identified as Lincoln University, Alcorn State University, the University of Arkansas at Pine Bluff, Alabama A&M University, Prairie View A&M University, Southern University, Virginia State University, Kentucky State University, the University of Maryland Eastern Shore, Florida A&M University, Delaware State University, North Carolina A&T State University, Fort Valley State University, South Carolina State University, Langston University, Tennessee State University, Tuskegee University, Central State University, and West Virginia State University;Whereas the Act of May 8, 1914 (7 U.S.C. 341), popularly known as the “Smith-Lever Act”, provided for the establishment of the Cooperative Extension Service within the Department of Agriculture for the dissemination, through Federal land-grant educational institutions, of information pertaining to agriculture and home economics;Whereas, since the 125th Anniversary of the 19 historically Black 1890 land-grant educational institutions in 2015, Congress passed the 2018 Farm Bill which included new Federal investments, such as—(1)the program providing scholarships for students at 1890 land-grant educational institutions under section 1446 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 322a); and(2)the recognition of at least 3 Centers of Excellence at 1890 land-grant educational institutions under section 1673(d) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5926(d)); andWhereas appropriate recognition should be given to the significant contributions made by the 19 historically Black 1890 land-grant educational institutions to the heritage, educational development, advancement, and agricultural strength of the United States: Now, therefore, be it That it is the sense of Congress that—(1)the 130th anniversary of the 1890 Land-Grant Educational Institutions should be observed;(2)such a day should be observed with appropriate ceremonies and activities to recognize the collective contributions that these 19 historically Black Federal land-grant educational institutions have made to the United States;(3)the Second Morrill Act and the Smith-Lever Act have helped the United States develop agricultural leaders; and(4)the Department of Agriculture and the National Institute of Food and Agriculture should remain committed to supporting the goals of the Second Morrill Act and the Smith-Lever Act. 